Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 9, 11, 12, 24, 25, 28, 29 and 30 are pending in the Claim Set filed 4/22/2022.
Claims 1, 9, 11 and 24 have been amended.
Claims 4, 6-8, 10, 13-23, 26 and 27 are cancelled.
Herein, claims 1-3, 5, 9, 11, 12, 24, 25, 28, 29 and 30.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1-3, 5, 9, 11, 12, 24, 25, 28, 29 and 30 under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (WO 2017/082179, citing US 20180317627 as an English Translation) [Fukuda] in view of Dong et al (US20130058880, of record) [Doug], Stankus et al (US 20090035381) [Stankus], Yener et al (Electrospinning of polyvinyl butyral in different solvents, e-Polymers, p.1, May 2013, of record) [Yener] and Rabe et al (USP 6531142, cited in IDS filed 10/07/2019, of record) [Rabe] is withdrawn.


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
Claim 11 recites the transitional phrase ‘comprising’ which is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
	The phrase: component (a) further comprises one or more selected from the group consisting of a fully-saponified or partially-saponified polyvinyl alcohol, a polyurethane resin, an oxazoline-modified silicone and Zein, is open-ended and does not exclude additional, unrecited elements or method steps.
	Accordingly, claim 11 does not exclude additional polymers, for example, polyvinyl alcohol. 
Thus, claim 11 would encompass embodiments where, for instance, a water-soluble polyvinyl alcohol is used in component (a), which is not disclosed in the Specification. 
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 12 recites: component (a) is one or more selected from the group consisting of a polyvinyl butyral resin and a polyurethane resin, which means it could be only a polyurethane resin and is outside the scope of claim 1.
Therefore, claim 12 does not further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 9, 11, 12, 24, 25, 28, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11 and 12,
Claim 1 recites (in part):
(a) l mass% or more and 30 mass% or less of a water-insoluble polymer having a film-forming ability containing a polyvinyl butyral resin, the polymer being soluble in component (b);
It is unclear whether the water-insoluble polymer is a polyvinyl butyral resin or the water-insoluble polymer is a separate water-insoluble polymer (by itself) which contains polyvinyl butyral resin. Furthermore, it is unclear whether the polyvinyl butyral resin is included in the l mass% or more and 30 mass% or less; or does l mass% or more and 30 mass% or less pertain only to a water-insoluble polymer (other than polyvinyl butyral resin).
Claim 11 is unclear as to whether the one or more selected from the group consisting of a fully-saponified or partially-saponified polyvinyl alcohol, a polyurethane resin, an oxazoline-modified silicone, and Zein is a water-insoluble polymer; or whether a water-insoluble polymer further contains a partially-saponified polyvinyl alcohol, a polyurethane resin, an oxazoline-modified silicone, and Zein.
Similarly, claim 12 is unclear whether one or more selected from the group consisting of a polyvinyl butyral resin and a polyurethane resin is a water-insoluble polymer or the water-insoluble polymer contains only a polyvinyl butyral resin and a polyurethane resin. 
Additionally, regarding claims 11 and 12, it unclear whether the polymer(s) is/are included in the l mass% or more and 30 mass% or less of a water-insoluble polymer.
To clarify the issues associated with claim 1, Applicants may consider amending claim 1(a) to recite:
(a) l mass% or more and 30 mass% or less of one or more water-insoluble polymers having a film-forming ability wherein at least one of the one or more water-insoluble polymers is a polyvinyl butyral resin, the one or more water-insoluble polymers being soluble in component (b);
The remaining claims are rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 


Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626